Exhibit 10.1

 

PROMISSORY NOTE AND LOAN AGREEMENT

 

Note Amount: $25,000,000

  Date of Note: January 6, 2005

 

THIS PROMISSORY NOTE AND LOAN AGREEMENT (this “Note”), is made as of the Date of
Note set forth above by and between THE WINDERMERE GROUP, LLC, a Maryland
limited liability company (“Borrower”), and ESSEX CORPORATION, a publicly traded
Virginia corporation (“Lender”) having an address at 9150 Guilford Road,
Columbia, MD 21046.

 

WHEREAS, Borrower has requested that Lender make a twenty five million dollar
($25,000,000) loan to Borrower, the proceeds of which shall be used by Borrower
to completely redeem all of Liberty Technologies Unlimited, Inc.’s (“Liberty”)
ownership and membership interests in the Borrower; and

 

WHEREAS, Lender is willing to make said loan available to Borrower upon the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, FOR VALUE RECEIVED, Borrower promises to pay to the order of
Lender, without any counterclaim, setoff or deduction whatsoever, on the
Maturity Date (as hereinafter defined), at the office of Lender, or at such
other place as Lender may designate to Borrower in writing from time to time,
the principal sum of TWENTY FIVE MILLION AND NO/OO DOLLARS ($25,000,000),
together with interest on the unpaid principal balance to be computed from the
date of the advance of principal evidenced hereby at the Applicable Interest
Rate (as hereinafter defined), in lawful money of the United States of America,
which shall at the time of payment be legal tender in payment of all debts,
public and private.

 

ARTICLE I—TERMS, CONDITIONS AND DEFINITIONS

 

(a)        Use of Proceeds. Borrower shall use the proceeds of this Note only
for the purposes set forth in the first WHEREAS clause of this Note.

 

(b)        Payment of Principal and Interest. The entire outstanding principal
balance of this Note, together with accrued and unpaid interest and any other
amounts due under this Note and the Other Loan Documents (as hereinafter
defined) shall be due and payable on the earlier of (i) the Closing of any
acquisition of the Borrower by the Lender or (ii) six (6) months from the Date
of Note set forth above (the foregoing (i) or (ii), as applicable, is
hereinafter referred to as the “Maturity Date”), unless extended by Lender in
Lender’s sole discretion.

 

(c)        Calculation of Interest. Interest on the Note amount shall be
calculated on a three hundred sixty (360) day year and paid for the actual
number of days elapsed for any whole or partial month in which interest is being
calculated. In computing the number of days during which interest accrues, the
day on which funds are initially advanced shall be included regardless of the
time of day such advance is made, and the day on which funds are repaid shall be
included unless repayment is credited prior to close of business.

 

(d)        Definitions. For purposes of this Note, the following terms shall
have the following meanings:

 

 



--------------------------------------------------------------------------------

“Applicable Interest Rate” shall mean the greater of simple interest of eight
percent (8%) per annum or the prime rate of interest as published in The Wall
Street Journal on the Maturity Date plus one percent (1%) per annum.

 

“Other Loan Documents” shall mean the Guaranty Agreements and Pledge Agreements
of even date herewith (together with any modifications or extension thereof) by
and between the Lender and the Borrower’s wholly owned subsidiaries including
Windermere Information Technology Systems, LLC, a Maryland limited liability
company and Windermere HDS, LLC, a Maryland limited liability company
(hereinafter collectively referred to as “Borrower’s Subsidiaries”), and the
Borrower’s interestholders and members, including The Susan Katherine Tate
Burrowbridge, LLC, a Maryland limited liability company (“Burrowbridge, LLC”),
The Elizabeth Tate Winters, LLC, a Maryland limited liability company (“Winters,
LLC”), The Andrew Patrick Tate, LLC, a Maryland limited liability company
(“Tate, LLC”) (each of Burrowbridge, LLC, Winters, LLC, and Tate, LLC are also
referred to herein individually as a “Tate Party” and collectively as the “Tate
Parties”).

 

ARTICLE II—SECURITY FOR NOTE

 

This Note shall be guaranteed by the Borrower’s Subsidiaries and the Tate
Parties and shall be secured by a first lien security interest in all of the
Borrower’s outstanding ownership and membership interests/shares. Lender
acknowledges that the Borrower has preexisting credit facilities with a bank
which has a first lien security interest in the Borrower’s accounts receivable
(the “Preexisting Credit Facilities”).

 

ARTICLE III—BORROWER’S COVENANTS

 

The Borrower covenants and agrees, on behalf of itself and the Borrower’s
Subsidiaries, that, until full performance, satisfaction and payment in full in
cash of all obligations due under this Note, the Borrower and the Borrower’s
Subsidiaries shall not:

 

(i)        Create, incur or assume any additional debt or undertake any lease,
loan, obligation or financial commitment, except borrowings in the ordinary
course of business under the Borrower’s Preexisting Credit Facilities in
compliance with the terms and conditions of said credit facilities;

 

(ii) Create, incur, grant or permit to exist any additional liens on assets
except those previously granted under the Preexisting Credit Facilities;

 

(iii) Declare, pay or make any dividend or distribution or return on capital on
any membership interests/shares, or apply any funds, property or assets to the
acquisition or redemption of any membership interests/shares, except to use the
proceeds of the Note to redeem all membership interests/shares owned by Liberty
and except to declare and pay distributions necessary to satisfy federal, state
and local income tax liabilities relating to the Tate Parties’
ownership/membership interests and aggregate quarterly distributions to the Tate
Parties collectively of up to 40% of the Net Earnings of the Borrower, all of
which distributions shall be subject to the terms of the Preexisting Credit
Facilities and the Borrower maintaining a positive working capital (current
assets in excess of current liabilities) of at least $2,000,000 for so long

 

2



--------------------------------------------------------------------------------

as any amount remains due and owing under this Note. Net Earnings as used herein
shall mean the Borrower’s pretax net income less the income tax liabilities of
the owners relating to the Tate Parties’ ownership and membership interests;

 

(iv)        Pay any cash bonuses or make or commit to make any pension, profit
sharing or equity earn-out program payments or contributions;

 

(v)        Make any capital expenditures out of the ordinary course of business
or in excess of $300,000 in the aggregate, subject to the Borrower maintaining a
positive working capital of at least $2,000,000 as described in (iii) above;

 

(vi)        Purchase, sell or transfer any assets except in the ordinary course
of business and except for the following assets, which Lender acknowledges are
being transferred from the Borrower to the Tate Parties and others in connection
with the redemption of Liberty’s ownership/membership interest: (1) the real
estate currently owned by the Borrower at 2000 Windermere Court, Annapolis, MD;
(2) all rights related to the PMPS/JAMIS S/W Development Project; and (3) all
rights related to “Coakley Cane”;

 

(vii)        Commit any act or omission, undertake any obligation or make any
payment which could reasonably be expected to have a material adverse affect on
the business or financial condition of the Borrower or the Borrower’s
Subsidiaries; or

 

(viii)        Permit any transfer of ownership/membership interests or grant or
issue any further ownership/membership interests other than the redemption of
Liberty’s ownership/membership interests.

 

ARTICLE IV—DEFAULT

 

(a)        The entire outstanding principal sum of this Note, together with all
interest accrued and unpaid thereon and all other sums due under the Other Loan
Documents and this Note (all such sums hereinafter collectively referred to as
the “Debt”), or any portion thereof, shall without notice accelerate and become
immediately due and payable at the option of Lender if any payment required
under this Note is not paid on or before the date when due or on the occurrence
of any of the following events following written notice by Lender to Borrower
specifying the exact nature of the default and the failure of Borrower to cure
such default following any applicable cure period provided below (hereinafter
each an “Event of Default”):

 

(i)        The Borrower seeking the appointment of a receiver or trustee for the
Borrower or the Borrower’s Subsidiaries, or for any of their property or assets,
or the filing of a petition by the Borrower or the Borrower’s Subsidiaries under
the provisions of any State insolvency or receivership law or under the
provisions of the Federal Bankruptcy Act, or the making by the Borrower or the
Borrower’s Subsidiaries of an assignment for the benefit of creditors.

 

(ii)        The commencement against the Borrower or any of the Borrower’s
Subsidiaries, of any case, proceeding or other action of a nature referred to
previously in clause (i) that remains undismissed, undischarged, or unbonded for
a period of forty five (45) days;

 

(iii)        The levy, attachment or execution upon or against any of the assets
of the

 

3



--------------------------------------------------------------------------------

Borrower or the Borrower’s Subsidiaries, or the seizure of such assets, whether
voluntarily or involuntarily, pursuant to a Court or writ or by a creditor.

 

(iv)        The breach or default by any of the Borrower’s Subsidiaries or the
Tate Parties of any covenant, term or provision contained in the Other Loan
Documents.

 

(v)        The dissolution, liquidation or termination of the Borrower or the
Borrower’s Subsidiaries, or the discontinuance of any of their business
operations, or the sale, transfer or other disposition of all or substantially
all of the assets of the Borrower or the Borrower’s Subsidiaries whether
voluntarily or involuntarily or by operation of law.

 

(vi)        The Lender’s determination in accordance with the standards
applicable to commercial banks acting in good faith that an event, circumstance
or change has occurred that has materially impaired or could reasonably be
expected to materially impair the ability of the Borrower to repay this Note or
to perform its obligations hereunder.

 

(vii)        Borrower or any of Borrower’s Subsidiaries breaches or fails to
perform, observe or comply with any covenant or agreement set forth in this
Note, including but not limited to the terms of Article III.

 

PROVIDED, HOWEVER, that for any of the events described in (iv), (vi) or (vii)
above other than a failure to pay the Debt when due, the Borrower shall have a
fifteen (15) business day cure period from the date the Lender provides written
notice of such event, and the Lender shall provide a further written notice to
Borrower if it deems such event to remain uncured following the expiration of
the cure period.

 

Also on the occurrence of an Event of Default or any failure to pay the Debt
when due, the rights to declare and pay distributions as set forth in Section
(iii) of Article III shall cease. Time is of the essence as to all time periods
in this Note and the Other Loan Documents. All of the terms, covenants and
conditions contained in the Other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event that Lender employs counsel to collect the indebtedness
evidenced hereby (the “Debt”) or to protect or foreclose the security hereof,
Borrower also agrees to pay on demand all costs of collection incurred by
Lender, including reasonable attorneys’ fees for the services of counsel whether
or not suit be brought.

 

(b)        Confessed Judgment. If the Debt or any portion thereof is not paid
when due, or any other Event of Default shall occur hereunder, and such default
continues for a period of ten (10) calendar days after written notice from
Lender, then the Borrower hereby authorizes any clerk of any court of record, or
any attorney, to enter in any court of competent jurisdiction in the State of
Maryland, judgment by confession against the Borrower and in favor of the Lender
for the Debt then due and remaining unpaid, together with reasonable attorneys’
fees, plus court costs, expressly waiving the benefit of all exemption laws and
all irregularity or error in entering said judgment or the execution thereon. No
single exercise of the foregoing power to confess judgment shall be deemed to
exhaust the power, whether or not any such exercise shall be held by any court
to be invalid, voidable or void, but the power shall continue undiminished, and
it may be exercised from time to time as often as the Lender or any holder of
this Note deems necessary, until all amounts payable hereunder are repaid in
full.

 

4



--------------------------------------------------------------------------------

ARTICLE V—PREPAYMENT

 

The Borrower may prepay this Note in whole or part at any time or from time to
time without penalty or additional interest. Upon its prepayment in full, Lender
shall deem this Note to be satisfied and it shall have no further effect on the
Borrower.

 

ARTICLE VI—GENERAL CONDITIONS

 

(a)         No Waiver: Amendment. No failure to accelerate the Debt evidenced
hereby by reason of default hereunder, acceptance of a partial or past due
payment, or indulgences granted from time to time shall be construed (i) as a
novation of this Note or as a reinstatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or (ii)
to prevent the exercise of such right of acceleration or any other right granted
hereunder or by any applicable laws; and Borrower hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Note, made
by agreement with any person now or hereafter liable for the payment of this
Note shall operate to release, discharge, modify, change or affect the original
liability of Borrower under this Note, either in whole or in part unless Lender
agrees otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

 

(b)        Waivers. Except for notices that are expressly provided for herein,
presentment for payment, demand, protest and notice of demand, protest and
nonpayment and all other notices are hereby waived by Borrower. Borrower hereby
further waives and renounces, to the fullest extent permitted by law, all rights
to the benefits of any statute of limitations and any moratorium, reinstatement,
marshalling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by the Constitution and laws
of the United States of America and of each state thereof, both as to itself and
in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note or the Other Loan
Documents.

 

(c)        Limit of Validity. If, from any circumstance whatsoever, performance
or fulfillment of any provision hereof or of any agreement between Borrower and
Lender shall, at the time performance or fulfillment of such provision shall be
due, exceed the limit for interest prescribed by law or otherwise transcend the
limit of validity prescribed by applicable law, then ipso facto the obligation
to be performed or fulfilled shall be reduced to such limit. If any provision or
part of any provision of this Note shall for any reason be held invalid, illegal
or unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision of this Note and this Note shall be construed as if
such invalid, illegal or unenforceable provision or part thereof had never been
contained herein, but only to the extent of its invalidity, illegality or
unenforceability.

 

(d)        Commercial Loan. The Borrower warrants that this Note is the result
of a commercial loan transaction.

 

(e)        Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the Other Loan

 

5



--------------------------------------------------------------------------------

Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction and without any reduction for counterclaim
or setoff. In the event that at any time any payment received by Lender
hereunder shall be deemed by a court of competent jurisdiction to have been
avoidable preference or fraudulent conveyance under any bankruptcy, insolvency
or other debtor relief law, then the obligation to make such payment shall
survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

 

(f)        Further Assurances. Borrower shall execute and acknowledge (or cause
to be executed and acknowledged) and deliver to Lender all documents, and take
all actions, reasonably required by Lender from time to time to confirm the
rights created or now or hereafter intended to be created under this Note and
the Other Loan Documents, to protect and further the validity, priority and
enforceability of this Note and the Other Loan Documents, or otherwise carry out
the purposes of the Other Loan Documents and the transactions contemplated
thereunder; provided, however, that no such further actions, assurances and
confirmations shall increase Borrower’s obligations under this Note or under the
Other Loan Documents.

 

(g)        Submission to Jurisdiction: Waiver of Jury Trial.

 

(i)        BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(1) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF MARYLAND AND THE STATE
WHERE THE PROPERTY IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON
ARISING FROM OR RELATING TO THIS NOTE, (2) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN THE STATE OF MARYLAND OR IN THE COUNTY WHERE THE
PROPERTY IS LOCATED, (3) SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE
COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF MARYLAND OR IN THE
COUNTY WHERE THE PROPERTY IS LOCATED, AND (4) TO THE FULLEST EXTENT PERMITTED BY
LAW, AGREES THAT BORROWER WILL BRING ANY ACTION, SUIT OR PROCEEDING IN A COURT
OF COMPETENT JURISDICTION LOCATED IN THE STATE OF MARYLAND AND NOT IN ANY OTHER
FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM), AND BORROWER FURTHER CONSENTS AND AGREES
TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO
BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED ON THE FIRST PAGE HEREOF, AND
CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID
AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).

 

(ii) BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON

 

6



--------------------------------------------------------------------------------

THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THIS NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER,
OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR
ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF
THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(h)        Miscellaneous. THIS NOTE SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE OF MARYLAND. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. As used herein, the terms “Borrower” and “Lender” shall be
deemed to include their respective successors, successors-in title and assigns,
whether by voluntary action of the parties or by operation of law. Borrower and
its wholly owned subsidiaries shall be jointly and severally liable to perform
the obligations of Borrower under this Note. All personal pronouns used herein,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural and vice versa. Titles of
articles and sections are for convenience only and in no way define, limit,
amplify or describe the scope or intent of any provisions hereof. Time is of the
essence with respect to all provisions of this Note and the Other Loan
Documents. A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision.
This Note and the Other Loan Documents contain the entire agreements between the
parties hereto relating to the subject matter hereof and thereof and all prior
agreements relative hereto and thereto which are not contained herein or therein
are terminated.

 

(i)        Assignment. This Note and the Other Loan Documents shall inure to the
benefit of Lender and all future holders of the Note and each of their
respective successors and assigns. Each of the Other Loan Documents shall be
binding upon the persons other than Lender that are parties thereto and their
respective heirs, successors and assigns, and no such person may assign,
delegate or transfer any Other Loan Document or any of its rights or obligations
thereunder without the prior written consent of Lender. No rights are intended
to be created under this Note or the Other Loan Document for the benefit of any
third party donee, creditor or incidental beneficiary of Borrower or guarantor
of Borrower’s obligations hereunder. Nothing contained in any Loan Document
shall be construed as a delegation to Lender of any other person’s duty of
performance. WITH TEN (10) CALENDAR DAYS PRIOR WRITTEN NOTICE TO BORROWER,
BORROWER ACKNOWLEDGES AND AGREES THAT LENDER MAY SELL, ASSIGN OR TRANSFER ALL OR
ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER THIS NOTE AND ANY OTHER LOAN
DOCUMENT TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A
“TRANSFEREE”), EXCEPT THAT LENDER AGREES THAT IT SHALL NOT MAKE ANY SUCH SALE,
ASSIGNMENT OR TRANSFER AT ANY TIME BEFORE THE LENDER AND THE BORROWER TERMINATE
THEIR NEGOTIATIONS/DISCUSSIONS REGARDING A POSSIBLE ACQUISITION OF THE BORROWER
BY THE LENDER AND THEREAFTER LENDER WILL NOT MAKE ANY SUCH SALE, ASSIGNMENT OR
TRANSFER OTHER THAN FOLLOWING AN UNCURED EVENT OF DEFAULT. Each Transferee shall
have all of the rights and benefits with respect to the Borrower’s obligations
hereunder, this Note and/or the Other Loan Documents held by it as fully as if
the original holder thereof, and either Lender

 

7



--------------------------------------------------------------------------------

or any Transferee may be designated as the sole agent to manage the transactions
and obligations contemplated therein.

 

IN WITNESS WHEREOF, Borrower and Lender, intending to be legally bound hereby,
has duly executed this Note under seal as of the day and year first written
above.

 

ATTEST:

     

BORROWER:

           

THE WINDERMERE GROUP, LLC

   

/s/ Tabitha Sweatt

      By:  

/s/ Raymond T. Tate

 

(SEAL)

       

Printed Name:

 

     Raymond T. Tate

           

Title:

 

     CEO

   

 

STATE OF MARYLAND

   )          )   ss:

CITY/COUNTY OF Anne Arundel

   )    

 

I HEREBY CERTIFY, that on this 5th day of January, 2005 before me, the
subscriber, a Notary Public of the State of Maryland aforesaid, personally
appeared Raymond Tate, known to me (or satisfactorily proven) to be the person
whose name is subscribed to the within instrument, and acknowledged that he/she
had authority to execute this document on behalf of the Borrower and executed
the same for the purposes therein contained, and in my presence signed and
sealed the same.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

       

/s/ Tabitha Sweatt

            NOTARY PUBLIC    

My commission expires:        6/20/06

           

ATTEST:

     

LENDER:

           

ESSEX CORPORATION

   

/s/ Tabitha Sweatt

      By:  

/s/ Leonard E. Moodispaw

 

(SEAL)

           

Leonard E. Moodispaw, President and CEO

   

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT, DATED JANUARY 7, 2005 BY AND BETWEEN THE PAYEES UNDER
THIS INSTRUMENT AND BANK OF AMERICA, N.A., AND ANY AMENDMENTS THERETO (THE
“SUBORDINATION AGREEMENT”). NO PAYMENT MAY BE MADE UNDER THIS INSTRUMENT EXCEPT
IN COMPLIANCE WITH THE TERMS OF THE SUBORDINATION AGREEMENT.

 

8